Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 11, replace “the erasure rates” with “erasure rates” because there is no antecedent basis for “the erasure rates” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Joint coding and scheduling optimization in wireless systems with varying delay sensitivities, SENSOR, MESH AND AD HOC COMMUNICATIONS AND NETWORKS (SECON), 2012 .   
Regarding claim 1, Zeng discloses a computer-implemented method to adaptively code and schedule packets in a wireless network (a system for transmitting packets from a source to a destination in a network based on determining erasure rate and delay, see page 5, Section A, paragraphs 1 and 2), the method comprising:
determining a path between a sender and a receiver in a network (each receiver needs to obtain a flow of packets from the source over the Internet, see page 5, Section A, paragraph 2);
determining erasure rates for each path between the sender and the receiver (erasure probability ϵ seen by receiver, see page 5, Section A, paragraph 2 and Section B, paragraph 1);
determining a rate (packet transmission rate r is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1);
determining a coding bucket size based on the rate (K* is the optimal bucket size, which is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1 and page 5, Section B, equation 18); and
determining a delay for the coding bucket size and the erasure rates (delay metric depends on the bucket size K*, see page 6, Section D, paragraph 1; delay also depends on erasure probability ϵ, see page 6, Section B, equation 20).
Zeng may not explicitly show a “multipath” environment between a sender and a receiver.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multipath” environment between a sender and a receiver as taught by Draper so that it will provide the availability of multiple paths from a source node to a destination node which results in greater network reliability to the failure of individual nodes which reduces the probability of loss of session connectivity (see paragraph 0006). 

Regarding claim 8, Zeng and Draper disclose the computer-implemented method of claim 1.
Zeng may not explicitly show “the method is applied to a multihop multipath (MM) network.”
However, Draper teaches “the method is applied to a multihop multipath (MM) network (a multihop and multipath communications system between a source node and a destination node, see Figs. 1 and 2, paragraphs 0006, 0013).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include “the method is applied to a multihop multipath (MM) network” as taught by Gholmieh so that it will 

Regarding claim 9, Zeng discloses a computer-implemented method to adaptively code and schedule packets in a wireless network (a system for transmitting packets from a source to a destination in a network based on determining erasure rate and delay, see page 5, Section A, paragraphs 1 and), the method comprising:
determining an erasure rate for each link in a network (erasure probability ϵ seen by receiver in a network, see page 5, Section A, paragraph 2 and Section B, paragraph 1), the network including a plurality of hops between the sender and the receiver;
determining combinations of links through the hops between the sender and the receiver (each receiver needs to obtain a flow of packets from the source over the Internet, see page 5, Section A, paragraph 2);
determining a rate (packet transmission rate r is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1);
determining a coding bucket size based on the rate (K* is the optimal bucket size, which is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1 and page 5, Section B, equation 18); and
*, see page 6, Section D, paragraph 1; delay also depends on erasure probability ϵ, see page 6, Section B, equation 20).
Zeng may not explicitly show a “multi-hop multipath” network and “a plurality of links” between a sender and a receiver.
However, Draper teaches a “multi-hop multipath” network and “a plurality of links” between a sender and a receiver (a communications environment that comprises multiple hops and multiple paths between the source node and the destination node, see Figs. 1 and 2, paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multi-hop multipath” network and “a plurality of links” between a sender and a receiver as taught by Draper so that it will provide the availability of multiple paths from a source node to a destination node which results in greater network reliability to the failure of individual nodes which reduces the probability of loss of session connectivity (see paragraph 0006). 

Claims 2-3, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Joint coding and scheduling optimization in wireless systems with varying delay sensitivities, SENSOR, MESH AND AD HOC COMMUNICATIONS AND NETWORKS (SECON), 2012 9TH ANNUAL IEEE COMMUNICATIONS SOCIETY CONFERENCE ON, IEEE, 18 June 2012 (2012-06-18), pages 416-424, XP032223408) in view of Draper et al. (US .
Regarding claim 2, Zeng and Draper disclose the computer-implemented method of claim 1.
Zeng may not explicitly show “determining the multipath delay is by solving a discrete water filling (DWF) formulation.”
However, Gholmieh teaches “determining the multipath delay is by solving a discrete water filling (DWF) formulation (a multipath communications system that uses a water filling approach to ensure a maximum delay on all paths for which a burst is allocated, and a traffic allocation is determined that minimizes end to end delay, see paragraph 0081, Figs. 10B and 10C).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multiple path” environment between a sender and a receiver as taught by Gholmieh so that it will use a water filling approach to ensure a maximum delay on all paths for which a burst is allocated (see paragraph 0081). 

Regarding claim 3, Zeng, Draper and Gholmeih disclose the computer-implemented method of claim 2.
Zeng may not explicitly show “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding 
However, Gholmieh teaches “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding bucket is of the coding bucket size (water filling approach is used to determine the burst size to allocate to each path, and traffic allocation may be determined that minimizes end to end delay, see paragraph 0081).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding bucket is of the coding bucket size” as taught by Gholmieh so that it will use a water filling approach to ensure a maximum delay on all paths for which a burst is allocated (see paragraph 0081). 

Regarding claim 10, Zeng and Draper disclose the computer-implemented method of claim 9.
Zeng may not explicitly show “determining the multihop multipath delay is by solving a discrete water filling (DWF) formulation, wherein the DWF formulation specifies an optimal path allocation of packets in a coding bucket from the sender to the receiver that maximizes a rate at the receiver, the coding bucket being of the coding bucket size.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multiple path” environment between a sender and a receiver as taught by Gholmieh so that it will use a water filling approach to ensure a maximum delay on all paths for which a burst is allocated (see paragraph 0081). 

Regarding claim 13, Zeng and Draper disclose the computer-implemented method of claim 9.
Zeng may not explicitly show “the MM network includes a recoded scheme with link-by-link ACK.”
However, Gholmieh teaches “the MM network includes a recoded scheme with link-by-link ACK (a multipath translator to translate the incoming RTCP packets into a series of subflows and generate control packets on a subflow basis, and acknowledge the receipt of the session description protocol, see paragraphs 0059, 0064, Figs. 5 and 6).”


Regarding claim 14, Zeng and Draper disclose the computer-implemented method of claim 9.
Zeng may not explicitly show “the MM network includes an end-to-end coded scheme with end-to-end ACK.”
However, Gholmieh teaches “the MM network includes an end-to-end coded scheme with end-to-end ACK (a multipath translator to translate the incoming RTCP packets into a series of subflows and generate control packets on a subflow basis, and relay sf-RTCP sender reports to the destination computing device, and acknowledge the receipt of the session description protocol from the destination computing device to the source computing device via the multipath translator, see paragraphs 0059, 0064, Figs. 5 and 6).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “the MM network includes an end-to-end coded scheme with end-to-end ACK” as taught by Gholmieh so that it will provide a multipath translator to translate the incoming RTCP packets into . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Joint coding and scheduling optimization in wireless systems with varying delay sensitivities, SENSOR, MESH AND AD HOC COMMUNICATIONS AND NETWORKS (SECON), 2012 9TH ANNUAL IEEE COMMUNICATIONS SOCIETY CONFERENCE ON, IEEE, 18 June 2012 (2012-06-18), pages 416-424, XP032223408) in view of Draper et al. (US Publication 2008/0144562 A1), and in further view of Kozat (US Publication 2015/0149870 A1).   
Regarding claim 15, Zeng discloses a system to adaptively code and schedule packets in a wireless network (a system for transmitting packets from a source to a destination in a network based on determining erasure rate and delay, see page 5, Section A, paragraphs 1 and), the system comprising:
determine a path between a sender and a receiver in a network (each receiver needs to obtain a flow of packets from the source over the Internet, see page 5, Section A, paragraph 2);
determine a rate (packet transmission rate r is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1);
determine a total delay of each path between the sender and the receiver (delay metric between the source and the receiver, see page 6, Section B, equation 20);
* is the optimal bucket size, which is determined from the erasure probability ϵ, see page 5, Section B, paragraph 1 and page 5, Section B, equation 18); and
determine a delay for the coding bucket size and the erasure rates (delay metric depends on the bucket size K*, see page 6, Section D, paragraph 1; delay also depends on erasure probability ϵ, see page 6, Section B, equation 20).
Zeng may not explicitly show a “multipath” environment between a sender and a receiver.
However, Draper teaches a “multipath” environment between a sender and a receiver (a communications environment that comprises multiple paths between the source node and the destination node, see Figs. 1 and 2, paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multipath” environment between a sender and a receiver as taught by Draper so that it will provide the availability of multiple paths from a source node to a destination node which results in greater network reliability to the failure of individual nodes which reduces the probability of loss of session connectivity (see paragraph 0006). 

Zeng may not explicitly show “one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions 
However, Kozat, in the same field of endeavor, teaches a multi-path network environment in which “one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine-readable mediums, wherein execution of the instructions causes the one or more processors to” perform the functions of improving delay performance based on the erasure code rate (see paragraphs 0027, 0035, 0031, 0010, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine-readable mediums, wherein execution of the instructions causes the one or more processors” as taught by Kozat so that it will implement the method of determining the target delay performance  based on the selection of various FEC strategies (see paragraph 0031). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Joint coding and scheduling optimization in wireless systems with varying delay sensitivities, SENSOR, MESH AND AD HOC COMMUNICATIONS AND NETWORKS (SECON), 2012 9TH ANNUAL IEEE COMMUNICATIONS SOCIETY CONFERENCE ON, IEEE, 18 June 2012 (2012-06-18), pages 416-424, XP032223408) in view of Draper et al. (US Publication .
Regarding claim 16, Zeng, Draper, and Kozat disclose the system of claim 15.
Zeng may not explicitly show “determining the multipath delay is by solving a discrete water filling (DWF) formulation.”
However, Gholmieh teaches “determining the multipath delay is by solving a discrete water filling (DWF) formulation (a multipath communications system that uses a water filling approach to ensure a maximum delay on all paths for which a burst is allocated, and a traffic allocation is determined that minimizes end to end delay, see paragraph 0081, Figs. 10B and 10C).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include a “multiple path” environment between a sender and a receiver as taught by Gholmieh so that it will use a water filling approach to ensure a maximum delay on all paths for which a burst is allocated (see paragraph 0081). 

Regarding claim 17, Zeng, Draper, Kozat, and Gholmieh discloses the system of claim 16.
Zeng may not explicitly show “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding bucket is of the coding bucket size (water filling approach is used to determine the burst size to 
However, Gholmieh teaches “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding bucket is of the coding bucket size (water filling approach is used to determine the burst size to allocate to each path, and traffic allocation may be determined that minimizes end to end delay, see paragraph 0081).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path delay determination method of Zeng to include “a solution to the DWF formulation specifies an allocation of packets in a coding bucket over the paths that minimizes the multipath delay, wherein the coding bucket is of the coding bucket size” as taught by Gholmieh so that it will use a water filling approach to ensure a maximum delay on all paths for which a burst is allocated (see paragraph 0081). 

Allowable Subject Matter
Claims 4-7, 11-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 4, the computer-implemented method of claim 1, wherein the multipath rate is a lower bound to the multipath rate assuming that all packets in a coding bucket are transmitted 

In claim 5, the computer-implemented method of claim 1, wherein the multipath rate is a current multipath rate, the coding bucket size is a current coding bucket size, and the method further comprising updating the current multipath rate such that the updated current multipath rate is used to optimize the current coding bucket size.

In claim 11, the computer-implemented method of claim 9, wherein the multihop multipath rate is a current multihop multipath rate, the coding bucket size is a current coding bucket size, and the method further comprising:
updating the current multihop multipath rate;
determining an updated coding bucket size based on the updated multihop multipath rate; and
determining a multihop multipath delay for the updated coding bucket size and the erasure rates.



In claim 19, the system of claim 17, wherein the multipath rate is a current multipath rate, the coding bucket size is a current coding bucket size, and execution of the instructions further causes the one or more processors to:
update the current multipath rate;
determine an updated coding bucket size based on the updated multipath rate; and
determine a multipath delay for the updated coding bucket size and the erasure rates.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471